 In the Matter of JOHN F. MCLEOD AND EVA T. MCLEOD, COPARTNERS,D/B/A JOHN F. MCLEOD VENEER COMPANYandUNITED FURNITUREWORKERS OF AMERICA, C. I. O.Case No. 5-R-1897.-,Decided June 18, 1945Mr. Don A. Walser,of Lexington.N. C., andMr. H. P. Taylor,ofWadesboro, N. C, for the Cc .,pany.Mr. Bernard Hiatt,ofMartinsville,Va.,-for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Furniture Workers ofAmerica. C I. 0., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of the employeesof John F. McLeod and Eva T. McLeod, copartners, d/b/a John F.McLeod Veneer Company, Wadesboro, North Carolina, herein called theCompany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before George L. Weasler. Trial Examin-er.Said hearing was held at Wadesboro, North Carolina, on .Allay 18,1945. The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed. All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohn F. McLeod and Eva T. McLeod, copartners, d/b/a John F.62 N. L. R. B., No. 74.540 -JOHN F. MCLEOD VENEER COMPANY541McLeod Veneer Company are engaged at Wadesboro, North Carolina,in the manufacture of veneer boxes. During the 12-month period endingMarch 1, 1945, the Company purchased raw materials valued at about$300,000, approximately 63 percent of which was shipped to it frompoints outside the State of North Carolina. During the same period theCompany produced goods valued at about $400,000, approximately 31percent of which was shipped to points outside the State of North Caro-lina.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring March 1945 the Union requested the Company to recognizeitas the exclusive collective bargaining representative of the Company'semployees. The Company refused this request until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees of theCompany, including the lathe operator, but excluding executives, clericalemployees, superintendent, foremen, and the lumber checker, constitutean appropriate unit. The only controversy with respect to the unit concernsthe lathe operator and the lumber checker.The Company employs one person classified as a lumber checker.The Company requests that he be included in the unit, while the Uniondesires that he'be excluded. The lumber checker works in the lumber yardchecking lumber and tallying lumber blocks. He reports directly to oneof the copartners. Inasmuch as it appears that the duties of the lumberchecker are purely clerical in nature, we shall exclude him from the unit.The Company employs one person classified as a lathe operator. The1The Field Examiner reported that the Union presented 71 membership and autho,ization cards.There are approximately 84 employees in the appropriate unit. 542DECISIONS Ole NATIONAL, I,AItOtt RELATIONS BOARDUnion would include him in the unit, while the Company would excludehim. Although the lathe operator is paid on an hourly rate and spends amajority of his time operating a lathe, he has the authority to dischargeother employees. Accordingly, we shall exclude him from the unit.We find that all production and maintenance employees of the Com-pany, including watchmen, but excluding clerical employees, lumber check-er, superintendent, foremen, lathe operator, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with John F. McLeod and EvaT.McLeod, copartners, d/b/a John F. McLeod Veneer Company,Wadesboro, North Carolina, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date°ofthisDirection, under the direction and supervision of the Regional Di-rector for the Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be represented byUnited Furniture Workers of America, C. I. 0., for the purposes of col-lective bargaining.